Citation Nr: 1044209	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic bilateral lower 
extremity stress fractures.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a pulmonary disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for right wrist tendonitis.

6.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss disability.

7.  Entitlement to an initial compensable disability rating for 
residuals of a fractured nose, status post surgical repair.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1990 to 
November 1992 and active service in the United States Marine 
Corps (USMC) from June 1998 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Jurisdiction over the case was subsequently transferred to the RO 
in North Little Rock, Arkansas.

The Veteran was scheduled for a videoconference Board hearing in 
August 2010.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn.

The issues of entitlement to service connection for 
sinusitis, to include as secondary to a fractured nose, 
and of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been raised by the record, but have not 
been adjudicated by the RO.  Therefore, they are referred 
to the RO for appropriate action. 

The issue of entitlement to service connection for a pulmonary 
disability is addressed in the REMAND following the order section 
of this decision.





FINDINGS OF FACT

1.  No disability resulting from bilateral lower extremity stress 
fractures sustained in active service has been present during the 
pendency of this claim.

2.  The Veteran has not had a right shoulder disability during 
the pendency of this claim.

3.  The Veteran did not have flat feet during service, and any 
flat foot disability present during the pendency of this claim is 
unrelated to the Veteran's active service.

4.  Right wrist tendonitis is manifested by pain on motion. 

5.  The Veteran's hearing impairment is no worse than Level II in 
the right ear and no worse that Level I in the left ear.

6.  The Veteran's fractured nose, status post surgical repair, is 
not productive of 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Chronic bilateral lower extremity stress fractures were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

2.  A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  Flat fleet were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  The criteria for an initial disability rating in excess of 10 
percent for right wrist tendonitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5024, 5215 (2010).

5.  The criteria for an initial compensable disability rating for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2010).

6.  The criteria for an initial compensable disability rating for 
residuals of a fractured nose, status post surgical repair, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed a letter in March 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In July 2007 the Veteran was mailed a letter providing him with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development, the claims were readjudicated.  There is 
no indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
Private medical records are on file.  The Veteran was afforded 
appropriate VA examinations.  The Veteran has not identified any 
outstanding evidence, to include medical records, which could be 
obtained to substantiate the claims.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims. 

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

General Disability Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.




Right Wrist Tendonitis

Right wrist tendonitis is rated under Diagnostic Code 5024 for 
tenosynovitis.  Diseases under Diagnostic Code 5024 will be rated 
based on limitation of motion of affected parts.  38 C.F.R. 
§ 4.71.  

The Board notes that the Veteran is right handed, so his right 
wrist tendonitis affects his dominant extremity.  Limitation of 
motion of the wrist is rated under Diagnostic Code 5215.  Under 
this code a 10 percent disability rating is warranted for 
dorsiflexion of less than 15 percent or for palmar flexion 
limited in line with the forearm.  A 10 percent disability rating 
is the maximum rating allowable under this diagnostic code.  
38 C.F.R. § 4.71.

Bilateral Hearing Loss Disability 

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination.  
See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  38 
C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only 
on Puretone Threshold Average," is used to determine a Roman 
numeral designation (I through XI) for hearing impairment based 
only on the puretone threshold average.  Table VIa will be used 
when the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in § 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  38 
C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear. 
The horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the row and 
column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral. Each ear will be 
evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral. Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Residuals of a Fractured Nose, Status Post Surgical Repair

Traumatic deviation of the nasal septum is rated under Diagnostic 
Code 6502.  Under this code a 10 percent disability rating is 
warranted when there is 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 10 
percent disability rating is the maximum rating allowable under 
this diagnostic code.  38 C.F.R. § 4.97.  

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Chronic Bilateral Lower Extremity Stress 
Fractures

A review of the Veteran's STRs shows that the Veteran reported 
multiple complaints of experiencing shin splints while in active 
service.  In September 1992, the Veteran was diagnosed with a 
right leg stress fracture.  There is no indication that the 
stress fracture did not resolve with treatment.  At the Veteran's 
October 1992 separation examination, he reported that he had 
experienced leg cramping as a result of strenuous physical 
activity.  However, the Veteran's bilateral lower extremities 
were noted to be clinically normal upon physical examination.  
Additionally, the examiner did not note that the Veteran had a 
chronic leg problem at the time of his separation from his first 
period of active service.  The Veteran underwent an enlistment 
examination in May 1998, prior to his entrance into the USMC.  At 
that time, the Veteran reported no complaints of leg problems and 
the Veteran's lower extremities were found to be clinically 
normal upon examination.  In July 2003, the Veteran underwent a 
separation examination.  At that time, the Veteran's lower 
extremities were found to be clinically normal upon physical 
examination.  

In May 2005, the Veteran was afforded a VA general medical 
examination.  At that time, the Veteran reported experiencing 
occasional pain in his legs if he stood too long.  X-rays taken 
of the Veteran's lower extremities at the time of examination 
revealed no abnormalities.  The examiner reported that there was 
no diagnosis to be made because the Veteran's general medical 
examination was normal with no deformities or limitations found.  

The Veteran was afforded another VA examination in April 2006.  
At that time, the Veteran reported experiencing pain in his legs 
since 1991, when the disability first occurred as a result of 
marching.  He reported that the pain was elicited by physical 
activity.  X-rays taken of the Veteran's legs at that time were 
within normal limits and physical examination of the tibia and 
fibula was also normal.  The examiner diagnosed the Veteran with 
shin splints, by history.  

In August 2009, the Veteran was afforded another VA examination.  
At that time, the examiner reported that the Veteran had 
bilateral shin splints that had resolved.  The examiner noted 
that there was no evidence of any chronic leg pain or weakness 
that was in any way related to the Veteran's history of shin 
splints.  The examiner was also asked to provide an opinion 
regarding etiology.  The examiner opined that it was less likely 
as not that the Veteran had any current residuals of the symptoms 
he was treated for in active service.  In this regard, the 
examiner noted that there were no residuals of the in-service 
complaints of shin splints.  The examiner noted that the 
complaints in service were related to running and exercise and 
symptoms resolved when the activity was stopped.  The examiner 
also reported that the Veteran had no tenderness to touch over 
his shins and the X-rays were normal, bilaterally.  The examiner 
also reported that the Veteran had increased weight which could 
cause extremity problems, but that there was nothing that could 
presently be attached to his active service.  

A review of the post-service medical records is negative for 
treatment for or a diagnosis of shin splints or stress fractures 
since the Veteran's separation from active service.  A review of 
the Veteran's most recent VA Medical Center problem list is 
absent a notation of shin splints or stress fractures. 

Additionally, the Board notes that of record is a November 2007 
statement from the Veteran in which he reported that he had pain 
in his legs and trouble walking up and down stairs as a result of 
his bilateral knee arthritis.  These are the symptoms that the 
Veteran attributed to shin splints at his April 2006 VA 
examination.  

While the Veteran is competent to report his symptoms, including 
pain, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991); the Board is not required to accept the 
Veteran's contentions because the Veteran, as a layperson, is not 
competent to render an opinion concerning medical causation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494.

Here, the medical evidence affirmatively shows that no evidence 
of shin splints or stress fractures was found on the examination 
for discharge from either period of the Veteran's active service.  
Moreover, the Veteran has attributed the same symptoms to more 
than one disability.  Additionally, both the May 2005 and August 
2009 VA examiners noted that there was no current disability in 
the Veteran's lower extremities.  The August 2009 VA examiner 
specifically reported that there was no evidence of any current 
residuals of the Veteran's in-service complaints of shin splints 
and stress fractures and that they had likely resolved when the 
precipitating activity had concluded.  

Therefore, the preponderance of the evidence is against the claim 
and entitlement to service connection for chronic stress fracture 
and shin splints in the lower extremities is not warranted.

Service Connection for a Right Shoulder Disability

A review of the Veteran's STRs is negative for any treatment for 
or diagnosis of a right shoulder disability.  Additionally, at 
the time of the Veteran's October 1992 and July 2003 separation 
examinations, the Veteran's upper extremities, with the exception 
of his right wrist, were found to be clinically normal upon 
examination.  The Veteran did not report any right shoulder 
problems at either examination.

In May 2005, the Veteran was afforded a VA examination.  At that 
time, the Veteran reported that he had been told, while serving 
in the National Guard, that he had a torn rotator cuff.  Upon 
examination of the right shoulder, there was no pain or 
deformity.  X-rays taken at the time of the examination revealed 
normal glenohumeral and acromioclavicular joints; however, there 
was increased density beneath the glenohumeral joint noted.  The 
examiner reported that there was no diagnosis to be made as the 
general medical examination was normal with no deformities or 
limitations noticed.  It was noted by the examiner that it was 
suggested that the Veteran have more X-ray views taken of his 
right shoulder to better evaluate the increased density beneath 
the glenohumeral joint.  The Veteran did not have the additional 
X-rays taken, and so, no further diagnosis could be provided.

A review of the post-service medical records shows that the 
Veteran has not received treatment from either the VA Medical 
Center or his private physician for a right shoulder disability 
since his separation from active service.  

While the Board acknowledges that the Veteran is competent to 
state that he experienced symptoms such as pain, see Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
the Board is not required to accept the Veteran's contentions 
because the Veteran, as a layperson, is not competent to render 
an opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this regard, as noted above, there is no evidence of record 
showing that the Veteran has been diagnosed with a right shoulder 
disability during the period of this claim.

Accordingly, the preponderance of the evidence is against the 
claim, and entitlement to service connection for a right shoulder 
disability is not warranted.  

Service Connection for Flat Feet

A review of the Veteran's STRs shows that at his December 1989 
enlistment examination, the Veteran's feet were noted to be 
clinically normal upon examination.  The Veteran did not report 
any complaints of foot problems while in active service.  At his 
October 1992 separation examination, the Veteran's feet were 
again clinically normal upon examination.  At his May 1998 USMC 
enlistment examination, the Veteran was found to have normal 
arches.  There is no record that the Veteran was treated for or 
diagnosed with foot problems during his second period of active 
service.  At his July 2003 separation examination, it was noted 
on the examination report that the Veteran's feet had normal 
arches and were asymptomatic.  

In May 2005, the Veteran was afforded a VA examination.  At that 
time, other than some callus formation, the Veteran's feet were 
noted to be normal, there was no tenderness noted, and the arches 
of both feet were normal.  No diagnosis of flat feet was made at 
that time.

The Veteran was afforded another VA examination in August 2009.  
At that time, it was noted in the examination report that the 
arch was present on both the non-weight bearing and the weight 
bearing foot.  X-rays of the feet taken at that time revealed 
possible early changes of pes planus with no other specific 
abnormalities in the right foot and no gross abnormalities in the 
left foot.  The examiner diagnosed chronic arthralgia of the 
feet.  The examiner opined that flat feet and/or foot pain were 
less likely as not related to the Veteran's active service.  In 
this regard, the examiner noted that upon separation, the Veteran 
had normal arches and the Veteran has continued to work in an 
environment where he wears boots without proper support, which 
could cause arch pain.  Additionally, the examiner noted that 
arch pain could not be elicited with manipulation and there were 
slight arches present.  

A review of the post-service medical records shows that the 
Veteran has not been seen for complaints of foot problems, other 
than for his service-connected tinea pedis, since his separation 
from active service.  Other than the above mentioned tinea pedis, 
there is no foot disability, to include flat feet, noted on the 
Veteran's current problem list with the VA Medical Center.  

In sum, the evidence clearly establishes that the Veteran's feet 
were normal during both periods of active duty.  The post-service 
medical evidence does not show the presence of left flat foot and 
does not show any evidence of right flat foot until almost 6 
years following the Veteran's discharge from service.  While the 
Veteran might sincerely believe that the right flat foot is 
etiologically related to his active service, as a lay person, he 
is not competent to provide an opinion concerning medical 
causation.  The August 2009 VA examiner has opined that the 
condition is not related to the Veteran's active service, and he 
has properly supported his opinion.  

Accordingly, the preponderance of the evidence is against the 
claim and service connection for flat feet is not warranted. 

Evaluation of Service-Connected Disabilities

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

A.  Right Wrist Tendonitis

The Veteran was afforded a VA examination in May 2005.  At that 
time, the Veteran reported that he had experienced right wrist 
pain and that he was told in the service that he had mechanical 
wrist.  Physical examination of the right wrist revealed a 
ganglion cyst on the volar aspect of the right wrist.  Range of 
motion measurements for the right wrist were as follows: 85 
degrees of plantar flexion, 50 degrees of dorsiflexion, ulnar 
deviation to 50 degrees, and radial deviation to 35 degrees.  
There was no pain noticed during the range of motion 
measurements.  Grip strength was normal, and there was no 
evidence of weakness in the Veteran's hypothenar and thenar 
eminences.  X-rays taken of the right wrist revealed no 
abnormalities.  The examiner did not diagnosis a right wrist 
disability at the examination.

The Veteran was afforded another VA examination in April 2006.  
At that time, the Veteran reported that he had experienced right 
wrist tendonitis since 2002.  He reported that overuse of his 
hands as an aircraft electrician caused his right wrist 
tendonitis.  He reported experiencing weakness, swelling, giving 
away, difficulty lifting heavy objects, fatigability, and 
difficulty performing strenuous work.  The Veteran reported that 
the pain occurred approximately 40 times per month and would last 
approximately one hour.  He reported that the pain was localized 
and sharp in nature and that it was a 9 of 10 in intensity.  The 
Veteran reported that the pain was elicited by physical activity 
and relieved by rest.  He reported that when he experienced, he 
was able to function without medication.  The Veteran denied 
incapacitating episodes and reported that his functional 
impairment included difficulty grasping objects.  The Veteran 
reported that he had lost approximately one day of work in the 
last year as a result of his right wrist tendonitis.

Upon physical examination, the right wrist joint showed signs of 
tenderness and cysts were noted.  Range of motion measurements 
were as follows: dorsiflexion to 40 degrees with pain at 40 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.  The examiner 
reported that the right wrist joint function was additionally 
limited by pain after repetitive use.  The examiner reported that 
pain had the major functional impact.  It was noted that the 
right wrist joint function was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays taken of the right wrist were within 
normal limits.  The examiner diagnosed right wrist ganglion cyst 
and right wrist tendonitis.  

The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran reported that his right wrist pain had 
gotten progressively worse over time.  He reported that he used a 
brace on his right wrist and that pain medication he took for his 
back disability also helped to relieve some of his right wrist 
pain.  The Veteran reported experiencing symptoms of pain, 
stiffness, weakness, inflammation, and severe painful flare-ups 
that the Veteran reported occurred weekly.  The Veteran reported 
that painful flare-ups were elicited by using a computer and 
trying to do electrical work.  The Veteran also reported that he 
was not able to use his right hand while driving.  The Veteran 
reported that he was still able to do 10-15 push-ups, then rest, 
and do 10-15 more push-ups to stay in shape.  

Upon physical examination, there were crepitus and pain on 
motion.  Range of motion measurements were as follows: 
dorsiflexion to 60 degrees, palmar flexion to 70 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 40 degrees.  The 
examiner reported that there was no additional limitation 
following repetitive motion.  There was no ankylosis noted.  X-
rays taken of the right wrist revealed no gross abnormalities.  
The examiner diagnosed right wrist tendonitis and right wrist 
carpal tunnel syndrome.  It was noted that the Veteran had 
recently quit his job in part, due to his right wrist pain.  It 
was noted by the examiner that the Veteran's right wrist 
disability would impact the Veteran's occupational activities in 
that it decreased manual dexterity, caused difficulty lifting and 
carrying, caused lack of stamina, caused weakness and fatigue, 
and caused decreased arm strength.  The examiner also noted that 
the Veteran's right wrist disability would have a moderate effect 
on his ability to perform chores, shopping, traveling, toileting 
and grooming.  It was noted that the right wrist disability would 
have a severe effect on the Veteran's ability to exercise, 
participate in recreational activities, and drive.  

A review of the VA Medical Center treatment notes of record shows 
that the Veteran has been seen at the VA Medical Center for right 
wrist pain, but that the treatment is mostly for his right wrist 
carpal tunnel syndrome and not the right wrist tendonitis.  

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent for right wrist tendonitis.  In 
this regard, the Board notes that the Veteran does not meet the 
limitation of motion requirements for a 10 percent under 
Diagnostic Code 5215.  Instead, the Veteran's 10 percent 
disability rating was assigned based on pain on motion.  
Additionally, a 10 percent disability rating is the maximum 
allowable rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a.

There is only one other diagnostic code used for evaluating 
musculoskeletal disabilities of the wrist.  Consideration has 
been given to assigning a disability rating in excess of 10 
percent under Diagnostic Code 5214, which is used for rating 
ankylosis of the wrist.  However, there is no evidence that the 
Veteran has right wrist ankylosis, and the August 2009 VA 
examiner specifically stated that there was no right wrist 
ankylosis present.  Therefore, an evaluation under Diagnostic 
Code 5214 would not be appropriate.  38 C.F.R. § 4.71a.

Additionally, the Board also notes that in an April 2010 Decision 
Review Officer (DRO) decision, the Veteran was granted 
entitlement to service connection for right wrist carpal tunnel 
syndrome.  The Veteran was assigned a 30 percent disability 
rating for that disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).




B.  Bilateral Hearing Loss Disability

The Veteran was afforded a VA audiological evaluation in May 
2006.  At that time, the Veteran reported current symptoms of 
difficulty hearing and ringing in his ears.  The examiner noted 
that the functional impairment resulting from the Veteran's 
bilateral hearing loss disability was difficulty hearing and 
difficulty understanding conversations.  It was noted that the 
Veteran's bilateral hearing loss disability had not caused him to 
lose any time from work.  The Veteran was afforded audiometric 
testing at his May 2006 VA audiology evaluation.  The results 
were as follows:


Hertz (Hz)        |1000   |2000   |3000   |4000   
|Average
Right             | 15     | 25     | 60     | 45     
| 36
Left              | 15     | 25     | 55     | 40     
| 34

Speech recognition ability was measured at 90 percent in the 
right ear and 92 percent in the left ear.  As the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the 
Veteran was not qualified for consideration under both table VI 
and Table VIa, which is reserved for consideration in cases of 
exceptional patterns of hearing loss.  Applying the above values 
to Table VI only, results in a numeric designation of Level II in 
the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.

The Veteran was afforded another VA audiological evaluation in 
August 2009.  At that time, the Veteran reported that it was 
difficult for him to hear background noise and that he could not 
understand what most people were saying.  The Veteran was 
afforded audiometric testing at his August 2009 VA audiology 
evaluation.  The results were as follows:




Hertz (Hz)             |1000   |2000   |3000   |4000   
|Average
Right                | 15     | 35     | 60     | 
45     | 38.75
Left                 | 15     | 40     | 60     | 
45     | 40

Speech recognition ability was measured at 96 percent in the 
right ear and 94 percent in the left ear.  Again, as the pure 
tone threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the 
Veteran was not qualified for consideration under both table VI 
and Table VIa, which is reserved for consideration in cases of 
exceptional patterns of hearing loss.  Applying the above values 
to Table VI only, results in a numeric designation of Level I in 
the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  Application of the levels of hearing impairment in 
each ear to Table VII at 38 C.F.R. § 4.85 produces a 
noncompensable rating.

At the August 2009 audiology evaluation, the Veteran reported 
that his hearing loss had made his life a lot harder because 
having conversations with people was difficult.  Additionally, 
examiner reported that the Veteran's hearing loss had a 
significant effect on the Veteran's occupational activities.  In 
this regard, the examiner noted that the Veteran reported that it 
affected his occupation because it was embarrassing to ask the 
foreman or his co-workers to repeat themselves constantly.  The 
Veteran reported that this made him look like he didn't know what 
he was doing and resulted in his co-workers making fun of him.  
The examiner reported that the Veteran's bilateral hearing loss 
disability did not have an effect on the Veteran's ability to 
conduct his other daily activities.

The Board notes that the Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report." Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  As reflected above, the August 2009 examination 
report is in compliance with this decision.

There are no audiometric testing results on file subsequent to 
the August 2009 evaluation.

In sum, the Veteran's hearing is not shown to have been no worse 
than Level II in the right ear and Level I in the left ear.  The 
criteria for a compensable disability rating are therefore not 
met. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.

C.  Residuals of a Fractured Nose, Status Post Surgical Repair

The Veteran was afforded a VA examination in April 2006.  At that 
time, the Veteran reported that he suffered a broken nose while 
in active service, for which his STRs show a surgical repair of 
the fractured nasal bone in 1992.  He reported that since that 
time he had experienced sinus problems and that he had sinusitis 
constantly.  The Veteran reported that he experienced impaired 
breathing through his nose and that he had lost one day of work 
in the last year as a result.  

Upon physical examination of the Veteran's nose, the Veteran was 
not found to have any nasal obstruction.  There was no deviated 
septum, partial loss of the nose, partial loss of the ala, 
scarring, or disfigurement.  There was no rhinitis noted in 
examination of the nose and no sinusitis was detected.  Sinus X-
rays revealed mucosal edema.  The examiner diagnosed residuals of 
a broken nose, status post surgical repair, and interference with 
breathing and sinusitis.  

The Veteran was afforded another VA examination in August 2009.  
At that time, the Veteran reported experiencing seasonal 
allergies.  He reported a history of sinusitis with symptoms of 
headache and sinus pain.  He reported that the episodes of 
sinusitis occurred approximately once a year and lasted between 7 
and 14 days.  The Veteran also reported occasional difficulty 
breathing.

Upon physical examination, there was no evidence of sinus 
disease.  There was no nasal obstruction on either side, and 
there were no nasal polyps noted.  There was septal deviation due 
to trauma.  There was no bacterial rhinitis or rhinoscleroma.  
There was no tissue loss, scarring, or deformity of the nose.  
There was no evidence of Wegner's granulomatosis or granulomatous 
infection.  X-rays of the Veteran's sinuses revealed probable 
residual chronic changes within the frontal sinuses and nasal 
septal deviation.  The examiner diagnosed residual fractured nose 
and noted that the disability did not cause any effects on the 
Veteran's occupational activities or on his activities of daily 
living.  

A review of the VA Medical Center treatment notes of record shows 
that the Veteran has not sought treatment for occasional episodes 
of sinusitis.  

The Board finds that the Veteran is not entitled to a compensable 
disability rating for residuals of a fractured nose, status post 
surgical repair.  In this regard, there is no evidence that the 
Veteran has 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

Additionally, as noted above, the issue of entitlement to service 
connection for sinusitis as secondary to a fractured nose has 
been raised by the record.  However, as this issue has not been 
adjudicated by the RO, it has been referred to the RO  for 
appropriate action.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.

D.  Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations 
of the disabilities are contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the right wrist disability would be in excess of 
10 percent or that the average industrial impairment from the 
other disabilities would be to a compensable degree.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lower extremity stress 
fractures is denied.

Entitlement to service connection for a right shoulder disability 
is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a right wrist disability is denied.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss disability is denied.

Entitlement to an initial compensable disability rating for 
residuals of a fractured nose, status post surgical repair, is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
pulmonary disability is decided.  

The Board notes that the Veteran was treated for both bronchitis 
and pneumonia while in active service.  A review of the VA 
Medical Center treatment notes of record shows that the Veteran 
has periodically been treated for episodes of bronchitis since 
his separation from active service.

In August 2009, the Veteran was afforded a VA examination.  At 
that time, it was noted that the Veteran experienced intermittent 
bronchitis with remissions.  The Veteran was diagnosed with 
annual bronchitis.  The examiner opined that it was less likely 
than not that the Veteran had a chronic respiratory disorder that 
was related to his bronchitis.  In this regard, the examiner 
noted that the Veteran had been treated for both pneumonia and 
bronchitis in service and again since his active service, but 
that each episode had resolved with treatment.  

The Board finds that the examiner's opinion is inadequate for 
adjudication purposes.  In this regard, the Board notes that the 
examiner's opinion is confusing on its face and does not appear 
to answer the question that was asked.  Additionally, the 
rationale is not sufficient.  Just because the Veteran's episodes 
of bronchitis in service and since service have resolved with 
treatment, does not mean that it is not a chronic disability 
which had its onset in active service.  

Additionally, the Board also notes that the Veteran has claimed 
that he was exposed to asbestos.  The Veteran reported that he 
was told in 1991 that he was staying in a barracks that had been 
condemned 15 years prior.  The August 2009 VA examiner did not 
address whether the Veteran's current respiratory problems could 
be associated with exposure to asbestos.   

Once VA provides a VA examination and requests a medical opinion, 
that examination and opinion must be adequate for adjudication 
purposes.  Therefore, the Board finds that the Veteran should be 
afforded a new VA examination to accurately determine the nature 
and etiology of any currently present pulmonary disability, to 
include whether such disability is etiologically related to 
exposure to asbestos.

Finally, current treatment records should be obtained before a 
decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any pulmonary 
disability present during the period of 
this claim.  The claims files must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to 
pulmonary disability present during the 
period of this claim as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the Veteran's active service, to include 
his reported history of exposure to 
asbestos. 

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
pulmonary disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


